     2:18-cv-03173-DCC      Date Filed 09/03/20     Entry Number 31     Page 1 of 11




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                             CHARLESTON DIVISION

Craig Drawdy,                       )             C/A No. 2:18-cv-03173-DCC
                                    )
                        Plaintiff,  )
                                    )
v.                                  )             OPINION AND ORDER
                                    )
Andrew Saul, Commissioner of Social )
Security,                           )
                                    )
                        Defendant. )
________________________________ )


       This matter comes before the Court on Plaintiff’s Objections to the Magistrate

Judge’s Report and Recommendation (“Report”), which recommended affirming the

decision of the Commissioner of Social Security (“Commissioner”) and denying Plaintiff’s

request for remand. ECF Nos. 25, 29. Having considered the parties’ briefing and all

relevant law, the Court OVERRULES Plaintiff’s Objections and ADOPTS the Magistrate

Judge’s Report for the reasons that follow.

                                    BACKGROUND

       Plaintiff brought this action pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3) seeking

judicial review of the Commissioner’s final decision denying his claims for Disability

Insurance Benefits (“DIB”) and Supplemental Security Income (“SSI”). Plaintiff applied

for DIB and SSI on November 7, 2016, alleging disability beginning August 5, 2016, due

to left leg pain, degenerative disc in lower back, and possible need for a hip replacement.

(R. 45, 59). Plaintiff's applications were denied initially and on reconsideration. (R. 56,

70, 90, 107). Plaintiff requested a hearing before an Administrative Law Judge (“ALJ”),

which was held on June 14, 2018. (R. 25–43). The ALJ denied Plaintiff's application in

                                              1
     2:18-cv-03173-DCC       Date Filed 09/03/20     Entry Number 31     Page 2 of 11




a decision issued May 14, 2018. (R. 15–26). The Appeals Council denied Plaintiff's

request for review on October 2, 2018, making the ALJ’s denial the final decision of the

Commissioner. (R. 1–5).

       Plaintiff filed suit in this Court on November 26, 2018. In accordance with 28

U.S.C. § 636(b) and Local Civil Rule 73.02 (D.S.C.), this matter was referred to a United

States Magistrate Judge for pre-trial handling. On May 19, 2020, Magistrate Judge Mary

Gordon Baker issued her Report recommending that the decision of the Commissioner

be affirmed. ECF No. 25. On June 16, 2020, Plaintiff filed Objections to the Report. ECF

No. 28. The Commissioner filed a Response on June 29, 2020. ECF No. 29. Plaintiff’s

Objections and the Magistrate Judge’s Report are now before this Court.

                                STANDARD OF REVIEW

       The Magistrate Judge makes only a recommendation to this Court.                  The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with this Court. Mathews v. Weber, 423 U.S. 261, 270–71 (1976).

The Court is charged with making a de novo determination of only those portions of the

Report that have been specifically objected to, and the Court may accept, reject, or modify

the Report, in whole or in part. 28 U.S.C. § 636(b)(1).

       The role of the federal judiciary in the administrative scheme established by the

Social Security Act (“the Act”) is a limited one. Section 205(g) of the Act provides, “[t]he

findings of the Secretary as to any fact, if supported by substantial evidence, shall be

conclusive . . . .”   42 U.S.C. § 405(g).        “Substantial evidence has been defined

innumerable times as more than a scintilla, but less than preponderance.” Thomas v.

Celebreeze, 331 F.2d 541, 543 (4th Cir. 1964). This standard precludes a de novo review



                                             2
     2:18-cv-03173-DCC       Date Filed 09/03/20    Entry Number 31       Page 3 of 11




of the factual circumstances that substitutes the court’s findings for those of the

Commissioner. Vitek v. Finch, 438 F.2d 1157 (4th Cir. 1971). The court must uphold the

Commissioner’s decision as long as it was supported by substantial evidence and

reached through the application of the correct legal standard. Johnson v. Barnhart, 434

F.3d 650 (4th Cir. 2005). “From this it does not follow, however, that the findings of the

administrative agency are to be mechanically accepted. The statutorily granted right of

review contemplates more than an uncritical rubber stamping of the administrative

action.” Flack v. Cohen, 413 F.2d 278, 279 (4th Cir. 1969). “[T]he courts must not

abdicate their responsibility to give careful scrutiny to the whole record to assure that

there is a sound foundation for the [Commissioner’s] findings, and that his conclusion is

rational.” Vitek, 438 F.2d at 1157–58.

                                      DISCUSSION

       Plaintiff objects to the Magistrate Judge’s Report, and argues that remand is

required, on two general bases: (1) the ALJ’s failure to solicit testimony from a vocational

expert (“VE”) in determining that Plaintiff could perform past relevant work and (2) the

Appeals Council’s denial of review.

       A. The ALJ’s Step Four Analysis

       Plaintiff asserts in his Objections, as in his initial briefing, that the ALJ erred by

classifying Plaintiff’s past relevant work and finding he could still perform it without

soliciting expert vocational testimony. At step four of the sequential evaluation process,

see 20 C.F.R. §§ 404.1520, 416.920, the ALJ found that Plaintiff was capable of

performing past relevant work as an outside sales representative, which is defined as

light work in the Dictionary of Occupational Titles (“DOT”). (R. 19). The ALJ expressly



                                             3
     2:18-cv-03173-DCC        Date Filed 09/03/20     Entry Number 31      Page 4 of 11




noted Plaintiff’s objection “that the classification of the claimant’s past relevant work as

an outside sales job was incorrect.” Id. However, the ALJ concluded that “although

[Plaintiff] was not selling products to new clients, he was selling new products to existing

clients and meeting with the clients to make sure they were appropriately serviced.” Id.

He therefore found that Plaintiff’s past work was properly classified as an outside sales

representative position and that Plaintiff remained capable of performing it. No vocational

testimony was sought or considered in reaching this conclusion.

       Plaintiff urges the Court that a “Vocational Expert, not the ALJ, should be listening

to plaintiff testimony in determining the classification of plaintiff’s past relevant work” and

that a “VE is needed for vocational questions for substantial evidence to support a denial

of benefits based on a vocational issue.” ECF No. 28 at 2, 3. But the case law cited in

Plaintiff’s initial brief 1 establishes only that an ALJ must sometimes obtain VE testimony
                     0F




at step five of the sequential evaluation process, when he determines whether the

claimant can perform other work existing in the national economy. See, e.g., Grant v.

Schweiker, 699 F.2d 189, 191–92 (4th Cir. 1983) (holding that the Secretary must

produce vocational expert testimony at step five to establish that a claimant with

nonexertional impairments can perform jobs in the national economy); Walker v. Bowen,

889 F.2d 47, 49 (4th Cir. 1989) (finding that the claimant’s nonexertional pain “preclude[d]

use of the grids” in determining whether the claimant could perform jobs in the national

economy). 21F




1
 Plaintiff did not support his argument with any legal authority at the Objections stage.
2
 Both Grant and Walker address the ALJ’s use of the “grids,” or Medical-Vocational
Guidelines, found at 20 C.F.R. Part 404, Subpart P, Appendix 2. The Medical-Vocational
Guidelines are used at step five of the ALJ’s analysis, not at step four.
                                              4
     2:18-cv-03173-DCC       Date Filed 09/03/20     Entry Number 31      Page 5 of 11




       The weight of authority is quite clear that an ALJ need not solicit vocational

testimony at step four in determining whether the claimant can still do his past relevant

work. See Smith v. Bowen, 837 F.2d 635, 637 (4th Cir. 1987) (“A vocational expert enters

the sequential analysis for determining disability after a claimant is found unable to do her

past relevant work.”) (emphasis added); Moore v. Colvin, 2015 WL 4879267, at *4

(M.D.N.C. Aug. 13, 2015) (“Although social security regulations have been amended to

allow vocation expert services at step four, they do not require the testimony of a

vocational expert.”) (citations omitted); White v. Colvin, C/A No. 6:13-1935-BHH, 2015

WL 892932, at *3 (D.S.C. Mar. 3, 2015) (quoting Lopez v. Comm’r Soc. Sec., 270 F. App’x

119, 123 (3d Cir. 2008)) (“At step four of the sequential evaluation process, the decision

to use a vocational expert is at the discretion of the ALJ.”); Billingsley v. Comm’r Soc.

Sec., 2014 WL 3054269, at *18 (N.D.W. Va. July 3, 2014) (“At step four of the analysis,

the ALJ is clearly not required to consider testimony from a vocational expert regarding

plaintiff’s prior job.”). Social security regulations state that the Commissioner “may use

the services of vocational experts or vocational specialists . . . to obtain evidence we need

to help us determine whether you can do your past relevant work” and that “[a] vocational

expert or specialist may offer relevant evidence within his or her expertise or knowledge

concerning the physical and mental demands of a claimant’s past relevant work . . . .” 20

C.F.R. § 404.1560(b)(2) (emphasis added).

       With respect, specifically, to the classification of a claimant’s past relevant work,

an ALJ is “not obligated to consult a vocational expert to decide between . . . two

occupations.” White, C/A No. 6:13-1935-BHH, 2015 WL 892932, at *3 (holding that the

ALJ did not err by rejecting a characterization of the claimant’s past relevant work as an



                                             5
     2:18-cv-03173-DCC       Date Filed 09/03/20     Entry Number 31      Page 6 of 11




“administrative assistant,” and finding instead that the claimant worked as an

“administrative clerk,” without consulting a vocational expert). Here, the ALJ properly

considered all of the evidence relating to Plaintiff’s past work, including the Work History

Report completed by Plaintiff, 3 (R. 233–40), and explained his reasons for classifying
                                2F




Plaintiff’s past relevant work as the work of an outside sales representative.

       In short, the absence of vocational testimony did not constitute error in the ALJ’s

step four analysis. Because the ALJ determined at step four that Plaintiff could perform

his past relevant work, he was not required to move on to step five or to consult a

vocational expert.    See Kirkendoll v. Apfel, 162 F.3d 1155, at *2 (4th Cir. 1998)

(unpublished table decision) (finding that the ALJ did not err at step four, was not required

to progress to step five, and was therefore not required to solicit a vocational expert to

testify). Regardless of the policy concerns raised by Plaintiff, see ECF No. 28 at 3–4, this

Court may not disturb the ALJ’s findings if they were reached by application of the correct

legal standard and supported by substantial evidence. See Craig v. Chater, 76 F.3d 585,

589 (4th Cir. 1996). The Court overrules Plaintiff’s objections as they relate to the ALJ’s

failure to elicit vocational testimony in determining whether he could perform his past

relevant work.

       B. Denial of Review by the Appeals Council

       Plaintiff also contends that the Appeals Council’s denial of review was improper in

light of the additional evidence presented on appeal. Following the ALJ’s determination

of non-disability, Plaintiff provided to the Appeals Council a letter from vocational expert




3
 In his Work History Report, Plaintiff listed his job title from September 2005 to May
2007 as “Outside Sales Rep.”
                                             6
     2:18-cv-03173-DCC      Date Filed 09/03/20    Entry Number 31      Page 7 of 11




J. Adger Brown, JR., MA, CDMS. (R. 299–300). Mr. Brown reviewed Plaintiff’s Work

History Report and conducted a brief vocational interview with Plaintiff. He opined that

Plaintiff “was performing a composite job” of: sales representative of building equipment

and supplies, DOT 247.357-018; maintenance repairer DOT 899.381-010; window

repairer, 899.684-042; and door hanger, DOT 860.381-022. (R. 300). He described this

composite job, as performed by Plaintiff, as skilled medium work. Id.

       The Appeals Council denied Plaintiff’s request for review because they found “no

reason under our rules to review the Administrative Law Judge’s decision.” According to

the regulations, the Appeals Council reviews cases if, inter alia, the claimant provides

“additional evidence that is new, material, and relates to the period on or before the date

of the hearing decision, and there is a reasonable probability that the additional evidence

would change the outcome of the decision.” 20 C.F.R. § 404.970(a)(5). Evidence is new

if it is not duplicative or cumulative and material if it would have had a reasonable

possibility of changing the outcome. Meyer v. Astrue, 662 F.3d 700, 705 (4th Cir. 2011)

(quoting Wilkins v. Sec’y, Dep’t of Health & Human Servs., 953 F.2d 93, 96 (4th Cir. 1991)

(en banc)). However, even if the additional evidence is new and material, the Appeals

Council is not required to explain its rationale for denying review.       Id.   “[I]f upon

consideration of all the evidence, including any new and material evidence, the Appeals

Council finds the ALJ’s action, findings, or conclusions not contrary to the weight of the

evidence, the Appeals Council can simply deny the request for review.” Id.

       The Commissioner argues that the additional evidence from Mr. Brown, even if

new and material, “would only apply to the ALJ’s findings regarding Plaintiff’s past work

as actually performed and would leave undisturbed his findings regarding Plaintiff’s past



                                            7
     2:18-cv-03173-DCC        Date Filed 09/03/20     Entry Number 31       Page 8 of 11




work as generally performed.”        ECF No. 17 at 16.        To the extent that the ALJ’s

classification of Plaintiff’s past work as an outside sales representative was proper, this

contention is accurate. “[U]nder the fourth step of the disability inquiry, a claimant will be

found ‘not disabled’ if he is capable of performing his past relevant work either as he

performed it in the past or as it is generally required by employers in the national

economy.” Pass v. Chater, 65 F.3d 1200, 1207 (4th Cir. 1995) (citing SSR 82-61, 1982

WL 31387, at *1–2). This test is disjunctive. Id. (quoting Martin v. Sullivan, 901 F.2d 650,

653 (8th Cir. 1990)). The Court here notes that to the extent the ALJ determined Plaintiff’s

RFC to be compatible with the demands of his past work “as actually . . . performed,” (R.

20), the ALJ erred. Compare (R. 235) (indicating that Plaintiff’s past work as an outside

sales representative required him to lift up to fifty pounds) with 20 C.F.R. § 404.1567(b)

(defining “light work” as “lifting no more than 20 pounds”). However, because the ALJ

also determined that Plaintiff retains the capacity to do his past relevant work “as . . .

generally performed,” (R. 20), the error was harmless and does not merit remand. See

Ngarurih v. Ashcroft, 371 F.3d 182, 190 n.8 (4th Cir. 2004). Nothing in Mr. Brown’s letter

suggests that Plaintiff is incapable of performing the role of an outside sales

representative as it is generally required by employers. That question is presumptively

settled by the DOT listing.      See SSR 82-61, 1982 WL 31387, at *2 (“The [DOT]

descriptions can be relied upon—for jobs that are listed in the DOT—to define the job as

it is usually performed in the national economy.”). It is therefore irrelevant whether Plaintiff

is capable of doing his past relevant work as he actually performed it.

       However, Plaintiff’s principal assertion is that the ALJ misclassified his past

relevant work altogether. Mr. Brown opined that the Plaintiff was not an outside sales



                                               8
     2:18-cv-03173-DCC      Date Filed 09/03/20    Entry Number 31      Page 9 of 11




representative but rather performed a “composite job” of medium exertional requirement.

(R. 300). Therefore, the remaining issues before the Court are (1) whether Mr. Brown’s

letter constituted new and material evidence on that point and (2) if so, whether the ALJ’s

classification was nonetheless supported by substantial evidence. See Meyer, 662 F.3d

at 705.

       The Court finds, first, that the additional evidence was not material because it

would have had no reasonable possibility of changing the outcome. The evidence relied

on by Mr. Brown in classifying Plaintiff’s job as a “composite job” was essentially similar

to evidence already considered by the ALJ. Mr. Brown took into account the description

of Plaintiff’s work contained in the Work History Report, which was in the record before

the ALJ. (R. 299). He also considered Plaintiff’s interview response that “the majority of

his time was spent doing what essentially was troubleshooting problems that arose either

from defective products or improper installation on the part of the contractors’ crews,”

which necessitated removing windows and doors and carrying them to his truck and back.

Id. In his hearing testimony before the ALJ, Plaintiff stated that he “performed service of

materials that we had sold and installed” and that “if something went wrong, I had to go

out and service it; that was part of my job.” (R. 30). Plaintiff also stated in his Work

History Report that, in his role as an outside sales representative, he had to lift “window

and door samples, siding samples sometimes 25 yds 3–4 hrs a day 5 day[s] a week.” (R.

235). This involved lifting twenty-five pounds frequently and fifty pounds at least some of

the time.   Id.   The ALJ considered this evidence and nevertheless concluded that

Plaintiff’s job description from September 2005 through May 2007 was properly classified

as an outside sales representative because Plaintiff “was selling new products to existing



                                            9
    2:18-cv-03173-DCC        Date Filed 09/03/20     Entry Number 31       Page 10 of 11




clients and meeting with the clients to make sure they were appropriately serviced.” (R.

19). It is therefore not reasonably probable that the ALJ’s finding would have been altered

by presentation of the additional VE evidence. Because the additional evidence was not

material, the Appeals Council was under no obligation to consider it.

       In the alternative, the Court finds that even if the additional evidence was new and

material, the Appeals Council’s denial of review was proper because the ALJ’s findings

were supported by substantial evidence. As explained above, the ALJ was not required

to solicit vocational testimony in determining Plaintiff’s ability to perform past relevant

work. The ALJ properly considered the evidence of record and clearly explained his

reasoning in determining Plaintiff’s past job title. Though reasonable minds could differ

about the correct classification of Plaintiff’s relevant work, the Court does not find that the

ALJ’s determination was unsupported by substantial evidence. See Johnson v. Barnhart,

434 F.3d 650, 653 (4th Cir. 2005) (“Substantial evidence is such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.”) (citation omitted).

Indeed, Plaintiff has alleged no specific error in the ALJ’s determination except for the

failure to consult a VE. See generally ECF Nos. 16, 28. Because this failure was not

error, the Court finds that the ALJ’s determination was supported by substantial evidence.

See Meyer, 662 F.3d at 707 (“[W]e have affirmed an ALJ’s denial of benefits after

reviewing new evidence presented to the Appeals Council because we concluded that

‘substantial evidence support[ed] the ALJ’s findings.’”) (quoting Smith v. Chater, 99 F.3d

635, 638–39 (4th Cir. 1996)). Plaintiff’s objection is overruled.




                                              10
    2:18-cv-03173-DCC     Date Filed 09/03/20   Entry Number 31     Page 11 of 11




                                   CONCLUSION

      For the reasons set forth above, the Court ADOPTS the Report, OVERRULES

Plaintiff’s Objections, and AFFIRMS the decision of the Commissioner.

      IT IS SO ORDERED.

                                                    s/ Donald C. Coggins, Jr.
                                                    United States District Judge
September 3, 2020
Spartanburg, South Carolina




                                         11
